 

Exhibit 10.2

 

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of September 28, 2018 by AMPCO-PITTSBURGH CORPORATION, a Pennsylvania
corporation (“Guarantor”), for the benefit of STORE CAPITAL ACQUISITIONS, LLC, a
Delaware limited liability company (together with its successors and assigns
under the Lease (as defined below), “Lessor”).

RECITALS

A.

Lessor and UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation
(“Lessee”), have entered into that certain Master Lease Agreement of even date
herewith (as the same may be amended from time to time, the “Lease”), pursuant
to which Lessor leases to Lessee the real property described therein and the
improvements located thereon (the “Properties”).

B.

As a condition to Lessor entering into the Lease, Guarantor has agreed to
execute and deliver this Guaranty for the benefit of Lessor.

C.

Guarantor owns a substantial direct and/or indirect interest in the Lessee and
will derive substantial benefit from the Lease.

D.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Lease.  

In consideration of the premises and other good and valuable consideration, the
receipt of and sufficiency of which are hereby acknowledged, and in order to
induce the Lessor to enter into the Lease, Guarantor hereby agrees as follows:

1.Guaranty.  Guarantor unconditionally, absolutely and irrevocably guarantees
the punctual and complete payment and performance when due to Lessor of all
Monetary Obligations, including, without limitation, Rental, taxes, insurance
premiums, impounds, reimbursements, late charges, default interest, damages,
indemnity obligations and all other amounts, costs, fees, expenses and charges
of any kind or type whatsoever, which may or at any time be due to Lessor under
or pursuant to the documents listed on Schedule I attached hereto (collectively,
the “Documents”).  Guarantor also unconditionally guarantees the truthfulness
and accuracy of all representations, warranties and certifications of Lessee,
the satisfaction of all conditions by Lessee and the full and timely performance
of all obligations to be performed by Lessee, under or pursuant to the Documents
(the matters which are guaranteed pursuant to this section are hereinafter
collectively referred to as the “Obligations”). The obligations of Guarantor
under this Guaranty are primary, joint and several and independent of the
obligations of Lessee and any and every other guarantor of the Obligations, and
a separate action or actions may be brought and executed against Guarantor or
any other such guarantor, whether or not such action is brought against Lessee
or any other such guarantor and whether or not Lessee or any other such
guarantor be joined in such action or actions.  

 

--------------------------------------------------------------------------------

 

2.Waivers.  This is an absolute and unconditional guaranty of payment and
performance and not of collection and Guarantor unconditionally (a) waives any
requirement that Lessor first make demand upon, or seek to enforce or exhaust
remedies against, Lessee or any other Person (including any other guarantor) or
any of the collateral or property of Lessee or such other Person before
demanding payment from, or seeking to enforce this Guaranty against, Guarantor;
(b) waives all rights of subrogation, all rights of indemnity and any other
rights to collect reimbursement from Lessee; (c) waives any right to participate
in any security now or hereafter held by Lessor or in any claim or remedy of
Lessor or any other Person against Lessee with respect to the Obligations; (d)
waives diligence, presentment, protest, demand for performance, notice of
nonperformance, notice of intent to accelerate, notice of acceleration, notice
of protest, notice of dishonor, notice of execution of any Documents, notice of
extension, renewal, alteration or amendment, notice of acceptance of this
Guaranty, notice of defaults under any of the Documents and all other notices
whatsoever; (e) waives and agrees not to assert (except as prohibited by
applicable law) any and all rights, benefits and defenses which might otherwise
be available under the provisions of any laws, statutes or which may conflict
with the terms of this Guaranty or might operate, contrary to Guarantor’s
agreements in this Guaranty, to limit Guarantor’s liability under, or the
enforcement of, this Guaranty, except, in each case, full payment of all sums
payable under the Lease; (f) covenants that this Guaranty will not be discharged
until all of the Obligations are fully satisfied; and (g) agrees that this
Guaranty shall remain in full effect without regard to, and shall not be
affected or impaired by, any invalidity, irregularity or unenforceability in
whole or in part of any of the Documents, or any limitation of the liability of
Lessee or Guarantor thereunder, or any limitation on the method or terms of
payment thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.

3.Continuing Guaranty.  This Guaranty is a continuing guaranty, and the
obligations, undertakings and conditions to be performed or observed by
Guarantor under this Guaranty shall not be affected or impaired by reason of the
happening from time to time of the following with respect to the Documents, all
without notice to, or the further consent of, Guarantor: (a) the waiver by
Lessor of the observance or performance by Lessee or Guarantor of any of the
obligations, undertakings, conditions or other provisions contained in any of
the Documents, except to the extent of such waiver; (b) the extension, in whole
or in part, of the time for payment of any amount owing or payable under the
Documents; (c) the modification or amendment (whether material or otherwise) of
any of the obligations of Lessee under, or any other provisions of, any of the
Documents, except to the extent of such modification or amendment; (d)  the
taking or the omission of any of the actions referred to in any of the Documents
(including, without limitation, the giving of any consent referred to therein);
(e) any failure, omission, delay or lack on the part of Lessor to enforce,
assert or exercise any provision of the Documents, including any right, power or
remedy conferred on Lessor in any of the Documents or any action on the part of
Lessor granting indulgence or extension in any form; (f) the assignment to or
assumption by any third party of any or all of the rights or obligations of
Lessee under all or any of the Documents; (g) the release or discharge of Lessee
from the performance or observance of any obligation, undertaking or condition
to be performed by Lessee under any of the Documents by operation of law,
including any rejection or disaffirmance of any of the Documents in any
bankruptcy or similar proceedings; (h) the receipt and acceptance by Lessor or
any other Person of notes, checks or other instruments for the payment of money
and extensions and renewals thereof; (i) any action, inaction or election of
remedies by Lessor which results in any impairment or destruction of any
subrogation rights of Guarantor, or any rights of Guarantor to proceed against
any other Person for reimbursement; (j) any setoff, defense, counterclaim,
abatement, recoupment, reduction, change in law or any other event or
circumstance which might otherwise constitute a legal or

2

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

equitable discharge or defense of a guarantor, indemnitor or surety under the
laws of the Commonwealth of Pennsylvania, the states in which the Properties are
located or any other jurisdiction; and (k) the renewal of any of the
Obligations. Notwithstanding the foregoing or anything contained in this
Guaranty to the contrary, Guarantor shall have the right to assert all claims
and defenses hereunder and under the Lease to the extent that Lessee is
permitted such claim or defense, with respect to the Lease, by applicable law.

4.Representations and Warranties.  Guarantor represents and warrants to Lessor
that: (a) neither the execution nor delivery of this Guaranty nor fulfillment of
nor compliance with the terms and provisions hereof will conflict with, or
result in a breach of the terms or conditions of, or constitute a default under,
Guarantor’s articles of incorporation, bylaws, or any standing resolution of its
board of directors or, to Guarantor’s knowledge, any agreement to which
Guarantor is a party, or result in the creation of any lien, charge or
encumbrance upon any property or assets of Guarantor, which conflict, breach,
default, lien, charge or encumbrance could result in a material adverse change
in the financial condition of Guarantor; (b) no further consents, approvals or
authorizations are required for the execution and delivery of this Guaranty by
Guarantor or for Guarantor’s compliance with the terms and provisions of this
Guaranty other than those which have been duly obtained by Guarantor and are in
full force and effect; (c) this Guaranty is the legal, valid and binding
agreement of Guarantor and is enforceable against Guarantor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, liquidation, reorganization and other laws affecting the
rights of creditors generally and subject to general principles of equity; (d)
Guarantor has the full power, authority, capacity and legal right to execute and
deliver this Guaranty, and the parties executing this Guaranty on behalf of
Guarantor are fully authorized and directed to execute the same to bind
Guarantor; (e) Guarantor is not, and if Guarantor is a “disregarded entity,” any
owner of the disregarded entity is not, a “nonresident alien,” “foreign
corporation,” “foreign partnership,” “foreign trust,” “foreign estate,” or any
other “person” that is not a “United States person,” as those terms are defined
in the U.S. Internal Revenue Code and the regulations promulgated thereunder;
(f) Guarantor is not a party with whom a citizen of the United States is
prohibited from engaging in transactions by any trade embargo, economic sanction
or other prohibition of United States law, regulation or Executive Order of the
President of the United States; (g) all financial statements and other
information relating to Guarantor heretofore delivered to Lessor are true,
correct and complete in all material respects as of the date they were furnished
to Lessor, and to the extent not filed with the Securities and Exchange
Commission and publicly available on EDGAR, Guarantor will furnish Lessor,
within forty five (45) days after the end of each fiscal quarter of Guarantor
and within one hundred twenty (120) days after the end of each fiscal year of
Guarantor, complete financial statements of Guarantor, including a balance
sheet, profit and loss statement, statement of changes in financial condition
and all other related schedules for the fiscal period then ended (in addition to
any reporting requirements of Guarantor set forth in Section 9.03 of the Lease);
(h) during the term of this Guaranty, Guarantor will not transfer or dispose of
all or substantially all of Guarantor’s assets except (1) in the ordinary course
of business for fair consideration in arm’s length transactions, or (2) to the
extent that such transfer or disposition does not reasonably impair Guarantor’s
ability to satisfy the Obligations; and (i) the Documents are conclusively
presumed to have been signed in reliance on this Guaranty, and the assumption by
Guarantor of Guarantor’s obligations under this Guaranty results in direct
financial benefit to Guarantor.  Guarantor understands that Lessor is relying on
the representations and warranties of Guarantor, and Guarantor represents that
such reliance is reasonable.

 

3

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

5.Nature of Guaranty.  This Guaranty shall commence upon execution and delivery
of the Lease and shall continue in full force and effect until all of the
Obligations are paid and performed in full and are not subject to any right of
extension by Lessee; provided, however, in the event the Lease is assigned as
permitted under the Lease, and in connection therewith, Lessor receives a
replacement Guaranty that is acceptable to Lessor in its reasonable discretion,
then Guarantor’s liability shall be limited to the obligations of Lessee
accruing prior to the assignment and effective date of the replacement guaranty.
The Obligations shall not be considered fully paid, performed and discharged
unless and until all payments by Lessee to Lessor are no longer subject to any
right on the part of any Person whomsoever, including but not limited to Lessee,
Lessee as a debtor-in-possession and/or any trustee in bankruptcy, to disgorge
such payments or seek to recoup the amount of such payments or any part
thereof.  This Guaranty shall remain in full force and effect and continue to be
effective upon an Insolvency Event.  This Guaranty shall continue to be
effective or be reinstated, as applicable, if at any time payment and
performance of the Obligations, or any part thereof, are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by Lessor, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment of the Obligations, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid to Lessor and not so rescinded, reduced,
restored or returned.

6.Subordination.  Notwithstanding any provision contained in this Guaranty, in
the event that Guarantor shall have any claims against Lessee, upon the
occurrence and continuation of an Event of Default under the Lease, any
indebtedness of Lessee held by Guarantor shall be automatically subordinated to
the indebtedness of Lessee to Lessor, including, without limitation, any and all
amounts due to Lessor under the Lease. In the event Guarantor should receive
from Lessee any payments in partial or full satisfaction of such indebtedness of
Lessee to Guarantor following written request from Lessor after the occurrence
and during the continuation of an Event of Default under the Lease, Guarantor
agrees to hold such amount received in trust for Lessor and to pay the same to
Lessor, but only to the extent of the Obligations then owing by Lessee to
Lessor.  

7.Intentionally Deleted.

8.Attorneys’ Fees and Costs.  In addition to the amounts guaranteed under this
Guaranty, Guarantor agrees to pay (a) all of Lessor’s Costs, and (b) interest
(including postpetition interest to the extent a petition is filed by or against
Lessee under the Bankruptcy Code) at the Default Rate on any Obligations not
paid when due, subject to applicable notice and cure provisions.  Guarantor
hereby agrees to indemnify and hold harmless Lessor for, from and against all
Losses suffered or occasioned by the failure of Lessee to satisfy its
obligations under the Documents.  The agreement to indemnify Lessor contained in
this Section shall be enforceable notwithstanding the invalidity or
unenforceability of the Documents or any of them or the invalidity or
unenforceability of any other paragraph contained in this Guaranty.  All moneys
available to Lessor for application in payment or reduction of the liabilities
of Lessee under the Documents may be applied by Lessor to the payment or
reduction of such liabilities of Lessee, in such manner, in such amounts and at
such time or times as Lessor may elect.

9.Notice.  All notices, demands, designations, certificates, requests, offers,
consents, approvals, appointments and other instruments given pursuant to this
Guaranty

4

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

(collectively called “Notices”) shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) electronic
mail message, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered, (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by electronic mail.  Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:

If to Guarantor:

Ampco-Pittsburgh Corporation

726 Bell Avenue, Suite 301

P.O. Box 457

Carnegie, PA 15106

Attention: Masha Trainor - Vice President, General

               Counsel and Secretary

Email: mtrainor@ampcopgh.com

 

With a copy to:

K&L Gates LLP

K&L Gates Center

210 Sixth Avenue

Pittsburgh, PA 15222

Attention: Pierce Richardson, Esq.

Email: Pierce.Richardson@klgates.com

 

If to Lessor:

STORE Capital Acquisitions, LLC

8377 E. Hartford Drive, Suite 100

Scottsdale, AZ  85255

Attention:Michael T. Bennett

Executive Vice President – General Counsel

Email: mbennett@storecapital.com

 

With a copy to:

Kutak Rock LLP

1801 California Street, Suite 3000

Denver, CO  80202

Attention:Whitney Kopicky, Esq.

Email: whitney.kopicky@kutakrock.com

 

or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

10.Governing Law.  This Guaranty is delivered in the Commonwealth of
Pennsylvania, and it is the intent of Guarantor and Lessor that this Guaranty
shall be deemed to be a contract made under and governed by the internal laws of
the Commonwealth of Pennsylvania, without regard to its principles of conflicts
of law.  For purposes of any action or proceeding involving this Guaranty,
Guarantor submits to the jurisdiction of all federal and state courts located in
the Commonwealth of Pennsylvania and consents that Guarantor may be served with
any process or paper by registered mail or by personal service within or without
the Commonwealth of Pennsylvania in accordance with applicable law.  Guarantor
waives and agrees not to assert in any such action, suit or proceeding that
Guarantor is not personally subject to the

5

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper.  Nothing contained in this section shall limit or restrict the right
of Lessor to commence any proceeding in the federal or state courts located in
the states in which the Properties are located and/or where Guarantor maintains
Guarantor’s residence or chief executive office to the extent Lessor deems such
proceeding necessary or advisable to exercise remedies available under the
Documents.

11.Acknowledgement of Lease.  Guarantor shall not challenge the validity,
enforceability or characterization of the Transaction, and Guarantor shall
support the intent of Guarantor, Lessee and Lessor that the Lease does not
create a joint venture, partnership, equitable mortgage, trust, trust agreement,
security interest or the like.  Guarantor acknowledges that Lessor did not
prepare or assist in the preparation of any of the projected financial figures
used by Lessee in analyzing the economic viability and feasibility of the
Transaction.

12.Independent Rights.  All of Lessor’s rights and remedies under the Documents
and this Guaranty are intended to be distinct, separate and cumulative and no
such right and remedy is intended to be in exclusion of or a waiver of any of
the others.

13.Assignment.  Guarantor acknowledges and agrees that (a) Lessor may
collaterally assign all of its right, title and interest under the Lease and
this Guaranty to a lender; and (b) upon the exercise of any lender’s remedies
set forth in related loan documents, all of the rights, powers and privileges of
Lessor shall be deemed the rights, powers and privileges of such lender and such
lender shall be entitled to exercise all of the rights and remedies of “Lessor”
under this Guaranty, the Lease and such loan documents.  Guarantor hereby
consents to, and no further consent by Guarantor shall be required for, any
further assignment of rights of Lessor hereunder or in connection with any
transfer by Lessor.  All notices, certificates, reports or other information
required to be delivered to Lessor under this Guaranty shall be delivered
simultaneously to such lender, provided that Lessor provides Guarantor with
advance written notice and the address of such lender.  Guarantor intends that
such lender shall be an intended third party beneficiary of this Guaranty but
without any corresponding responsibility, liability or obligation to Guarantor.

14.Inurement.  Except as otherwise expressly provided in Section 13 above, this
Guaranty is solely for the benefit of Lessor, its successors and assigns and is
not intended to nor shall it be deemed to be for the benefit of any third party,
including, without limitation, Lessee.  This Guaranty and all obligations of
Guarantor hereunder shall be binding upon the successors and assigns of
Guarantor (including, a debtor-in-possession on behalf of Guarantor) and shall,
together with the rights and remedies of Lessor hereunder, inure to the benefit
of Lessor, all future holders of any instrument evidencing any of the
Obligations and its successor and assigns.  No sales, participations,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner affect the rights of Lessor or its successors and assigns
hereunder.  Guarantor may not assign, sell, hypothecate or otherwise transfer
any interest in or obligation under this Guaranty.

15.No Liability for Constituent Person. Notwithstanding anything to the contrary
contained herein, no present or future Constituent Person (as defined below) in
Guarantor, nor any present or future, direct or indirect, shareholder, officer,
director, employee, trustee, beneficiary, advisor, member, partner, principal,
participant or agent of or in Guarantor or of or in any person or entity that is
or becomes a Constituent Member in Guarantor, shall have any personal liability,
directly or indirectly, under or in connection with this Guaranty, or any

6

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

amendment or amendments to any of the foregoing made at any time or times
hereafter, and Lessor on behalf of itself and its successors and assigns, hereby
waives any and all such personal liability. For purposes hereof, “Constituent
Person” means any direct member, partner or shareholder in Guarantor and any
individual, corporation, partnership, limited liability company, joint venture,
estate, trust, or unincorporated association, that, directly or indirectly
through one or more other partnerships, limited liability companies,
corporations or other entities is a member, partner or shareholder in Guarantor
or owns an interest in Guarantor.

16.Severability.  If any provision of this Guaranty is unenforceable, the
enforceability of the other provisions shall not be affected and they shall
remain in full force and effect.  Guarantor agrees to take such reasonable
action and to sign such other reasonable documents as may be reasonably required
to carry out the intent of this Guaranty.  This Guaranty may be executed in one
or more counterparts, each of which shall be deemed an original.

17.WAIVER OF JURY TRIAL.  LESSOR, BY ACCEPTING THIS GUARANTY, AND GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO
A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY LESSOR OR GUARANTOR AGAINST ANY
PARTY OR THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF LESSOR, LESSEE AND/OR
GUARANTOR, LESSEE’S USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  THIS WAIVER BY LESSOR
AND GUARANTOR OF ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED
AND IS A MATERIAL INDUCEMENT FOR LESSOR ACCEPTING THIS GUARANTY.  FURTHERMORE,
LESSOR, BY ACCEPTING THIS GUARANTY, AND GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY OR ANY OF THE OTHER PARTY’S
AFFILIATES, OFFICERS, DIRECTORS, MANAGERS, MEMBERS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER ARISING OUT
OF OR IN CONNECTION WITH THIS GUARANTY OR ANY DOCUMENTS CONTEMPLATED HEREIN OR
RELATED HERETO.  THIS WAIVER BY LESSOR AND GUARANTOR OF ANY RIGHT THEY MAY HAVE
TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

18.Final Agreement.  This Guaranty represents the final agreement between Lessor
and Guarantor and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements.  Guarantor covenants and agrees that there are no
unwritten oral agreements between Lessor and Guarantor and all prior or
contemporaneous agreements, understandings, representations, and statements,
oral or written, are merged into this Guaranty.  Neither this Guaranty nor any
provision hereof may be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge, or termination
is sought, and then only to the extent set forth in such agreement.

7

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

19.Securitizations; Other.  As a material inducement to Lessor’s willingness to
complete the Transaction contemplated by the Lease and the other Transaction
Documents, Guarantor hereby acknowledges and agrees that Lessor may, from time
to time and at any time (a) advertise, issue press releases, send direct mail or
otherwise disclose information regarding the Transaction for marketing purposes
all subject to receipt of Guarantor’s prior written consent (which consent shall
not be unreasonably withheld, conditioned or delayed); and (b) (i) act or permit
another Person to act as sponsor, settler, transferor or depositor of, or a
holder of interests in, one or more Persons or other arrangements formed
pursuant to a trust agreement, indenture, pooling agreement, participation
agreement, sale and servicing agreement, limited liability company agreement,
partnership agreement, articles of incorporation or similar agreement or
document; and (ii) permit one or more of such Persons or arrangements to offer
and sell stock, certificates, bonds, notes, other evidences of indebtedness or
securities that are directly or indirectly secured, collateralized or otherwise
backed by or represent a direct or indirect interest in whole or in part in any
of the assets, rights or properties described in Section 14.01 of the Lease, in
one or more Persons or arrangements holding such assets, rights or properties,
or any of them (collectively, the “Securities”), whether any such Securities are
privately or publicly offered and sold, or rated or unrated (any combination of
which actions and transactions described in both clauses (i) and (ii) in this
paragraph, whether proposed or completed, are referred to in the Lease as a
“Securitization”).  At no additional expense to Guarantor, Guarantor shall
cooperate fully with Lessor and any Affected Party with respect to all
reasonable requests and due diligence procedures and to use reasonable efforts
to facilitate such Securitization.

[Remainder of page intentionally left blank; signature page to follow]

 

8

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.

GUARANTOR:

AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation

 

By:   /s/ Michael G. McAuley

Name:  Michael G. McAuley

Title:   Senior Vice President, Chief Financial

            Officer and Treasurer

 

 

COMMONWEALTH OF PENNSYLVANIA)
) ss.
COUNTY OF ALLEGHENY)

 

The foregoing instrument was acknowledged before me this 27th day of September
2018, by Michael G. McAuley, as Senior Vice President, Chief Financial Officer
and Treasurer of Ampco-Pittsburgh Corporation, a Pennsylvania corporation, on
behalf of the corporation.

 

/s/ Sharon L. Connolly

Notary Public

My Commission Expires:



COMMONWEALTH OF PENNSYLVANIA

NOTARIAL SEAL

Sharon L. Connolly, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires May 5, 2019

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES

 

 




 

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

ACCEPTED BY:

STORE CAPITAL ACQUISITIONS, LLC, a Delaware limited liability company

 

By: /s/ Michael T. Bennett

Name: Michael T. Bennett

Title:  Executive Vice President and General

          Counsel

 

 

 

2

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

SCHEDULE I

DOCUMENTS

1.

Lease.

2.

Any other document, agreement, instrument or certificate contemplated by the
Lease now or hereafter entered into between Lessor and Lessee, or any other
documents, agreements, instruments or certificates now or hereafter entered into
between Lessor and Lessee with respect to the Lease.

3.

Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Lessor and Lessee.

 

4850-8267-7104.4

STORE/Ampco

Guaranty

3 Properties in PA and IN

File No.: 7210/02-637